DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
This action is in response to applicant’s arguments and amendments filed 2/08/2022, which are in response to USPTO Office Action mailed 9/14/2021. Applicant’s arguments have been considered with the results that follow: THIS ACTION IS MADE FINAL.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 2/08/2022 is/are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is/are being considered by the examiner.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 8, 15 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram et al. (US PGPUB No. 2017/0199917; Pub. Date: Jul. 13, 2017) in view of BRAUN et al. (US PGPUB No. 2015/0121335; Pub. Date: Apr. 30, 2015).
Regarding independent claim 1,
	Ekambaram discloses a computerized system comprising: one or more computer processors; See Paragraph [0030], (Disclosing a method for searching and retrieving a set of top-k datasets and their associated analysis scripts from a repository in a discovery or searching step.) See Paragraph [0036], (Describing the computer system/server 12 of a computing node 10 having various system components including processor 16.)
communicating the action query-data, to an integrated script-search service associated with a script repository, to search the script repository for sample scripts, and to rank the sample scripts based on their relevance to the action query-data associated with the application function, See Paragraph [0030], (Disclosing a method for searching and retrieving a set of top-k datasets and their associated analysis scripts from a repository in a discovery or searching step. A user provides an input dataset, having features and characteristics, which initiates a step of 
and to cause generation of script-search results data to recommend at least a highest ranked one of the sample scripts based on relevance to the action query-data associated with the application function; See Paragraph [0030], (The top-k analysis scripts represents scripts having a higher similarity index with the user input, i.e. cause generation of script-search results data to recommend at least a highest ranked one of the sample scripts based on relevance to the action query-data associated with the application function.)
receiving the script-search results data; See Paragraph [0030], (A user provides an input dataset which initiates a step of searching and/or retrieving a top-k set of analysis scripts from a repository, i.e. receiving script-search results data.)
and based on receiving the script-search results data, causing generation of a script-search results data interface element using the integrated script-search interface. See Paragraph [0031], (A top-k analysis script result listing is generated such that users may personalize or customize said result listing by prioritizing, organizing or otherwise sorting the scripts.) Note Abstract, Paragraphs [0003]-[0004] wherein the results listing is provided to a user via a graphical user interface for customization, personalization and/or further processing, i.e. causing 
Ekambaram does not disclose computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising: accessing, via an integrated script-search interface of an application, a plurality of actions associated with performing an application function; 
based on accessing the plurality of actions, generating action query-data associated with the application function;
wherein: generating the action query-data comprises programmatically identifying in the action query-data a programming language format associated with the application function in a programming language of the application, 
the script repository includes a plurality of sample scripts in a plurality of different programming languages, 
the programming language format in the action query-data is used to identify sample scripts in the script repository, out of the plurality of sample scripts in the plurality of programming languages, that match the application function, 
and the matching sample scripts are in the programming language format associated with the application function in the programming language of the application.
BRAUN discloses a computer memory storing computer-useable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform operations comprising: accessing, via an integrated script-search interface of an application, a plurality of actions associated with performing an application function; See Paragraph [0034], (Disclosing a system for consolidating and reusing portal information within different web applications using retrieved application code. The method includes a process of obtaining code from a web application via a portal auto-harvester engine. The received code can be used by the portal auto-harvester engine to find corresponding source code from a server side component, i.e. the server side functions as a script repository for a plurality of source code languages.). The code obtained from the web application comprises code associated with HTML, Javascript, and/or other types of code used to create different components (e.g., buttons, graphics, charts, etc.) that have different functions (e.g., login function, retrieve information function, calculate function, etc.), i.e. actions associated with performing an application function.)
based on accessing the plurality of actions, generating action query-data associated with the application function; See Paragraph [0034], (The code obtained from the web application comprises code associated with HTML, Javascript, and/or other types of code used to create different components (e.g., buttons, graphics, charts, etc.) that have different functions (e.g., login function, retrieve information function, calculate function, etc.), i.e. actions associated with performing an application function. This information is used to generate portlets as described in [0036], i.e. generating action query-data).)
wherein: generating the action query-data comprises programmatically identifying in the action query-data a programming language format associated with the application function in a programming language of the application, See Paragraph [0034], (Disclosing a system for consolidating and reusing portal information within different web applications using retrieved application code. The method includes a process of obtaining code from a web application via a portal auto-harvester engine. The received code can be used by the portal auto-harvester engine to find corresponding source code from a server side component, i.e. the server side functions as a script repository for a plurality of source code languages.). The code obtained from the web application comprises code associated with HTML, Javascript, and/or other types of code used to create different components (e.g., buttons, graphics, charts, etc.) that have different functions (e.g., login function, retrieve information function, calculate function, etc.) associated with the web application, i.e. identifying in the action query-data a programming language format associated with the application function in a programming language of the application (e.g. the functions described by the web app code reflect action query-data).)
the script repository includes a plurality of sample scripts in a plurality of different programming languages, See Paragraph [0034], (Source code can comprise HTML code that includes metadata (associated with scripts, style sheets regarding the web application itself or other web applications), document type (doctype) that identifies the version of the markup language, and/or other types of source code, e.g., extensible HTML (XHTML), JavaServer Pages Standard Tag Library (JSTL), etc., i.e. a plurality of sample scripts in a plurality of different programming languages, . ).
the programming language format in the action query-data is used to identify sample scripts in the script repository, out of the plurality of sample scripts in the plurality of programming languages, that match the application function, See Paragraph [0037], (A pattern matching process determines whether there is a match between stored code and code extracted from the web application by generating a portlet. The portlet component may be associated with Javascript, HTML and/or other types of code, i.e. the programming language format in the action query-data is used to identify sample scripts in the script repository, out of the plurality of sample scripts in the plurality of programming languages, that match the application function.)
and the matching sample scripts are in the programming language format associated with the application function in the programming language of the application. See Paragraph [0037], (A pattern matching process determines whether there is a match between stored code and code extracted from the web application by generating a portlet. The portlet component may be associated with Javascript, HTML and/or other types of code, i.e. determining an association between sample scripts (e.g. the stored code) and the application function (e.g. the code extracted from the web application).)
Ekambaram and BRAUN are analogous art because they are in the same field of endeavor, script management. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram to include a method for developing reusable code portlets as disclosed by BRAUN. Paragraph [0012] of BRAUN discloses that the method of generating, consolidating and simplifying portlets provides a common, reusable base set of functions that can be leveraged by multiple web applications and portals. This results in instilling quality, 

Regarding independent claim 8,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer system and is rejected under similar rationale.

Regarding independent claim 15,
	The claim is analogous to the subject matter of independent claim 1 directed to a computer-implemented method and is rejected under similar rationale.

Regarding dependent claim 21,
As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
BRAUN further discloses the step wherein the action query-data is derived from recorded actions of an automation function, and wherein the recorded actions are captured and transformed into the action query-data. See Paragraph [0034], (The method includes a process of obtaining code from a web application via a portal auto-harvester engine to find corresponding source code from a server-side component. The code obtained from the web application comprises code associated with HTML, Javascript, and/or other types of code used to create different components .

Claim 2, 4, 7, 9, 11, 14, 16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram in view of BRAUN as applied to claim 1 above, and further in view of FAIRWEATHER et al. (US PGPUB No. 2018/0013579; Pub. Date: Jan. 11, 2018).
Regarding dependent claim 2,
As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
BRAUN further discloses the step wherein the integrated script-search interface supports recording the plurality of actions of the application function at the application, See Paragraph [0013], (A new portlet is generated using common code patterns that have been classified, flagged and/or tagged following the process described in Paragraph [0037], i.e. recording the plurality of actions of the application function at the application.) Note [0031]-[0032] a portlet can be associated with different applications and are generated from a particular web application.
Ekambaram-BRAUN does not disclose the step wherein the application function is written in the programming language supported by the application.
FAIRWEATHER discloses the step wherein the application function is written in the programming language supported by the application. See Paragraph [0027], (A graphical user interface may allow users to create scripts using a subset of a base scripting language that unifies and addresses the needs of all applications.) See FIGs. 4C-4D, (Scripts comprise a plurality of conditions, identifiers, commands and actions, i.e. a corresponding programming language of the script.).
Ekambaram, BRAUN and FAIRWEATHER are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the scripting language disclosed by FAIRWEATHER. Doing so would allow the system to create, delete, modify and otherwise manage scripts and script data using a GUI-based scripting language that allows non-expert users to generate scripts in a visual manner that is capable of suggesting potential script elements to facilitate scripting.

Regarding dependent claim 4,
As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
Ekambaram-BRAUN does not disclose the step wherein the script repository operates as a store for a plurality of sample scripts in the plurality of programming languages,
wherein the plurality of sample scripts include a subset of sample scripts in a programming language of the application, 
wherein the subset of sample scripts comprise metadata and action data associated with the programming language of the application.
FAIRWEATHER discloses the step wherein the script repository operates as a store for a plurality of sample scripts in a plurality of programming languages, See Paragraph [0120], (The script manager handles commands and notifications such as adding and deleting scripts to a script registry, i.e. adding and deleting sample scripts in a script repository.). See Paragraph [0118], (The script manager further provides syntax checking for scripts of GUI scripts and base scripting language scripts of the script registry, i.e. a plurality of programming languages.).
wherein the plurality of sample scripts include a subset of sample scripts in a programming language of the application, See Paragraph [0027], (A graphical user interface may allow users to create scripts using a subset of a base scripting language that unifies and addresses the needs of all applications.) See FIGs. 4C-4D, (Scripts comprise a plurality of conditions, identifiers, commands and actions, i.e. metadata and action data associated with a corresponding programming language of the script.). Therefore, scripts may be created using either the scripting GUI or the base language, i.e. scripts made with the scripting GUI represent a subset of all scripts in storage.
wherein the subset of sample scripts comprise metadata and action data associated with the programming language of the application. See Paragraph [0027], (A graphical user interface may allow users to create scripts using a subset of a 
Ekambaram, BRAUN and FAIRWEATHER are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the scripting language disclosed by FAIRWEATHER. Doing so would allow the system to create, delete, modify and otherwise manage scripts and script data using a GUI-based scripting language that allows non-expert users to generate scripts in a visual manner that is capable of suggesting potential script elements to facilitate scripting.

Regarding dependent claim 7,
	As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
Ekambaram-BRAUN does not disclose the integrated script-search service configured for adding and deleting sample scripts in a plurality of different languages to the script repository,
wherein a sample script comprises metadata and action data associated with a corresponding programming language of the script, 
wherein the metadata and action data support integrated script-search via an application.  
FAIRWEATHER discloses the integrated script-search service configured for adding and deleting sample scripts in a plurality of different languages to the script repository, See Paragraph [0120], (The script manager handles commands and notifications such as adding and deleting scripts to a script registry, i.e. adding and deleting sample scripts in a script repository.). See Paragraph [0118], (The script manager further provides syntax checking for scripts of GUI scripts and base scripting language scripts of the script registry, i.e. a plurality of different languages.).
wherein a sample script comprises metadata and action data associated with a corresponding programming language of the script, See Paragraph [0027], (A graphical user interface may allow users to create scripts using a subset of a base scripting language that unifies and addresses the needs of all applications.) See FIGs. 4C-4D, (Scripts comprise a plurality of conditions, identifiers, commands and actions, i.e. metadata and action data associated with a corresponding programming language of the script.).
wherein the metadata and action data support integrated script-search via an application. See Paragraph [0062], (The macro presenter can present retrieved macros as organized by the identify of the remote or local application in which the macro was recorded, i.e. macro metadata and action data are used to perform retrieval, i.e. search.).
Ekambaram, BRAUN and FAIRWEATHER are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the script manager functionalities FAIRWEATHER. Doing so would allow the system to create, delete, modify and otherwise manage scripts and script data, thereby providing further flexibility in the development, usage and maintenance of a plurality of scripts.

Regarding dependent claim 9,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 11,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 14,
	The claim is analogous to the subject matter of dependent claim 7 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 16,
	The claim is analogous to the subject matter of dependent claim 2 directed to a computer-implemented method and is rejected under similar rationale.

Regarding dependent claim 18,
	The claim is analogous to the subject matter of dependent claim 4 directed to a computer-implemented method and is rejected under similar rationale.
Claim 5-6, 12-13 and 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ekambaram in view of BRAUN as applied to claim 1 above, and further in view of Bengualid et al. (US PGPUB No. 2012/0079395; Pub. Date: Mar. 29, 2012).
Regarding dependent claim 5,
As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
	Ekambaram-BRAUN does not disclose the operations further comprising, the integrated script-search service configured for: matching the action query-data to a set of sample scripts in the script repository to identify a plurality of sample scripts based on corresponding match scores; 
based on the match scores, ranking the plurality of sample scripts to identify a subset of the plurality of sample scripts as script-search results data; 
and communicating the search results data comprising the subset of the plurality of sample scripts.
Bengualid discloses the operations further comprising, the integrated script-search service configured for: matching the action query-data to a set of sample scripts in the script repository to identify a plurality of sample scripts based on corresponding match scores; See Paragraph [0053], (Disclosing a method for automatic processing of web tasks via scripts. The web task synthesizer may search web browsing histories of the user or other users in a database to identify a related script for performing a particular task. Script titles and text are used to rank the relevance of a script relative to a user task, i.e. a sample script meeting a relevance 
based on the match scores, ranking the plurality of sample scripts to identify a subset of the plurality of sample scripts as script-search results data; See Paragraph [0053], (The search process returns a number of top-ranked scripts, ranked based on relevance scores, i.e. a subset of the plurality of scripts ranked based on match scores.).
and communicating the search results data comprising the subset of the plurality of sample scripts. See Paragraph [0053], (The search process returns a number of top-ranked scripts, ranked based on relevance scores, i.e. a subset of the plurality of scripts ranked based on match scores.). The examiner notes that the number of top-ranked scripts are delivered as search results that a user may select for further processing, i.e. communicating search results comprising the subset of the plurality of sample scripts (e.g. the number of top-ranked scripts).).
Ekambaram, BRAUN and Bengualid are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the method of ranking scripts by relevance as disclosed by Bengualid. Doing so would allow users to receive scripts relevant to both previous usage history and current tasks, thereby increasing the usefulness of the retrieved scripts by providing only the most relevant items.
Regarding dependent claim 6,
As discussed above with claim 1, Ekambaram-BRAUN discloses all of the limitations.
	Ekambaram-BRAUN does not disclose the step wherein causing display of a sample script in the search result data is based on the sample script meeting a relevance threshold relative to the action query-data.  
	Bengualid discloses the step wherein causing display of a sample script in the search result data is based on the sample script meeting a relevance threshold relative to the action query-data. See Paragraph [0053], (Disclosing a method for automatic processing of web tasks via scripts. The web task synthesizer may search web browsing histories of the user or other users in a database to identify a related script for performing a particular task. Script titles and text are used to rank the relevance of a script relative to a user task, i.e. a sample script meeting a relevance threshold relative to action query-data (e.g. the user tasks/history data). The search may return the best matching script, a  number of top-ranked scripts or a script derived from the top-ranked scripts, i.e. causing display of a sample script in the search result data.).
Ekambaram, BRAUN and Bengualid are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the method of ranking scripts by relevance as disclosed by Bengualid. Doing so would allow users to receive scripts relevant to 

Regarding dependent claim 12,
As discussed above with claim 8, Ekambaram-BRAUN discloses all of the limitations.
	Ekambaram-BRAUN does not disclose the operations further comprising, the integrated script-search service configured for: matching the action query-data to a set of sample scripts in the script repository to identify a plurality of sample scripts based on corresponding match scores; 
based on the match scores, ranking the plurality of sample scripts to identify a subset of the plurality of sample scripts as script-search results data; 
and communicating the search results data comprising the subset of the plurality of sample scripts.
Bengualid discloses the operations further comprising, the integrated script-search service configured for: matching the action query-data to a set of sample scripts in the script repository to identify a plurality of sample scripts based on corresponding match scores; See Paragraph [0053], (Disclosing a method for automatic processing of web tasks via scripts. The web task synthesizer may search web browsing histories of the user or other users in a database to identify a related script for performing a particular task. Script titles and text are used to rank the relevance of a script relative to a user task, i.e. a sample script meeting a relevance threshold relative to action query-data (e.g. the user tasks/history data). The search 
based on the match scores, ranking the plurality of sample scripts to identify a subset of the plurality of sample scripts as script-search results data; See Paragraph [0053], (The search process returns a number of top-ranked scripts, ranked based on relevance scores, i.e. a subset of the plurality of scripts ranked based on match scores.).
and communicating the search results data comprising the subset of the plurality of sample scripts. See Paragraph [0053], (The search process returns a number of top-ranked scripts, ranked based on relevance scores, i.e. a subset of the plurality of scripts ranked based on match scores.). The examiner notes that the number of top-ranked scripts are delivered as search results that a user may select for further processing, i.e. communicating search results comprising the subset of the plurality of sample scripts (e.g. the number of top-ranked scripts).).
Ekambaram, BRAUN and Bengualid are analogous art because they are in the same field of endeavor, script management and distribution. It would have been obvious to anyone having ordinary skill in the art before the effective filing date to modify the system of Ekambaram-BRAUN to include the method of ranking scripts by relevance as disclosed by Bengualid. Doing so would allow users to receive scripts relevant to both previous usage history and current tasks, thereby increasing the usefulness of the retrieved scripts by providing only the most relevant items.

Regarding dependent claim 13,
The claim is analogous to the subject matter of dependent claim 6 directed to a computer system and is rejected under similar rationale.

Regarding dependent claim 19,
	The claim is analogous to the subject matter of dependent claim 12 directed to a computer-implemented method and is rejected under similar rationale.

Regarding dependent claim 20,
	The claim is analogous to the subject matter of dependent claim 6 directed to a computer-implemented method and is rejected under similar rationale.












Response to Arguments
Applicant’s cancellation of claims 3, 10 and 17 are acknowledged by the examiner. The corresponding rejections have been withdrawn.

Applicant’s arguments with respect to claim(s) 1, 8 and 15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant’s amendments necessitated the new grounds of rejection presented in this Office Action.

Applicant’s amendments, with respect to the rejection of claims 1-20 under 35 USC 101 have been fully considered and are persuasive.  The rejection of claims 1-20 under 35 USC 101 has been withdrawn. 






Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Fernando M Mari whose telephone number is (571)272-2498. The examiner can normally be reached Monday-Friday 6am-3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mariela Reyes can be reached on (571) 270-1006. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/FMMV/Examiner, Art Unit 2159                                                                                                                                                                                                        /AMRESH SINGH/Primary Examiner, Art Unit 2159